DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-12, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engine 4 in Fig 4 of Gliebe (and Janardan, “Ultra-High Bypass Engine Aeroacoustic Study”, Oct 2003, NASA Glenn Research Center, CR-2003-212525) - hereinafter referred to as Gliebe.
Regarding Claim 1, Gliebe teaches various embodiments of gas turbine engines including a gas turbine engine (Engine 4; Fig 4) for an aircraft (Abstract, Para.1) comprising: 

    PNG
    media_image1.png
    471
    1344
    media_image1.png
    Greyscale

an engine core having a core length (Fig 4 below; 118 inches) and comprising, in continuous downstream axial flow series (Fig 4), a compressor, a combustor, and a turbine (Fig 4 above); 

    PNG
    media_image2.png
    471
    1344
    media_image2.png
    Greyscale

the turbine comprising a lowest pressure rotor stage (Fig 4 above), the turbine having  a turbine diameter at the lowest pressure rotor stage (Fig 4 above; two times the Turbine Radius, TR, 26 inches)
a core shaft (required to mount rotors) connecting the turbine to the compressor (required for driving connection); 
a fan (Fig 4 above) located upstream of the engine core, the fan comprising a plurality of fan blades extending from a hub (Fig 4 above), the hub and fan blades together defining a fan face having a fan face area (                        
                            π
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                    ) and a fan tip radius (Fig 4; 65 inches); and 
a gearbox that receives an input from the core shaft and outputs drive to the fan (Fig 4 above) so as to drive the fan at a lower rotational speed than the core shaft (p.8 para.3), 
wherein: 

                
                    
                        
                            g
                            e
                            a
                            r
                            b
                            o
                            x
                             
                            l
                            o
                            c
                            a
                            t
                            i
                            o
                            n
                             
                        
                        
                            e
                            n
                            g
                            i
                            n
                            e
                             
                            l
                            e
                            n
                            g
                            t
                            h
                        
                    
                
            
is in the range of 0.2-0.25 (                        
                            ≈
                            
                                
                                    35
                                
                                
                                    180
                                
                            
                            ≈
                            0.2
                        
                    ); 
a fan tip radius is in a range from 155cm to 200cm (65in.                         
                            ≈
                        
                     165cm), and
the engine length is in a range from 390-470cm (180 inches ≈ 457 cm); and
wherein an engine area ratio of: 
                
                    
                        
                            t
                            h
                            e
                             
                            f
                            a
                            n
                             
                            f
                            a
                            c
                            e
                             
                            a
                            r
                            e
                            a
                        
                        
                            t
                            h
                            e
                             
                            t
                            u
                            r
                            b
                            i
                            n
                            e
                             
                            d
                            i
                            a
                            m
                            e
                            t
                            e
                            r
                            ×
                            t
                            h
                            e
                             
                            c
                            o
                            r
                            e
                             
                            l
                            e
                            n
                            g
                            t
                            h
                        
                    
                
            
is in the range from 1.7 to 3 (                        
                            ≈
                            
                                
                                    π
                                    
                                        
                                            65
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            26
                                            *
                                            2
                                        
                                    
                                    
                                        
                                            118
                                        
                                    
                                
                            
                            ≈
                            2.2
                        
                    ).
Regarding Claim 10, Gliebe teaches all the limitations of the claimed invention as discussed above. Gliebe further teaches the turbine is a lowest pressure turbine stage of a plurality of turbine stages provided in the core (Fig 4).  
Regarding Claim 11, Gliebe teaches all the limitations of the claimed invention as discussed above. Gliebe further teaches the gearbox location is defined as the axial distance between: an intersection of a leading edge of one of the plurality of fan blades and the hub; and 

    PNG
    media_image3.png
    471
    1344
    media_image3.png
    Greyscale

a centre plane of the gearbox, the centre plane being at an axial midpoint between a front face of a most forward gear mesh of the gearbox and a rear face of a most rearward gear mesh of the gearbox (Fig 4 above).  
Claim 12, Gliebe teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image3.png
    471
    1344
    media_image3.png
    Greyscale
Gliebe further teaches the gearbox is an epicyclic gearbox (planet gearbox, p.8) comprising a ring gear (by definition), and wherein the gearbox location is measured as the axial distance between: an intersection of a leading edge of one of the plurality of fan blades and the hub; and a centre plane of the ring gear, the centre plane intersecting an axial centre point of the ring gear (the epicyclic gearbox requiring a ring gear by definition, comprises a centre plane to which a gearbox length can be defined as in Fig 4 above).
Regarding Claims 21-23, Gliebe teaches all the limitations of the claimed invention as discussed above. 
Gliebe further teaches the engine area ratio being in the range from 2.1-2.7 (claim 23) and thus in the range from 1.9-3.0 (claim 21) and 2.0-3.0 (claim 22); that is Gliebe teaches the engine area ratio being 2.2 (as discussed above) which falls in the claimed ranges. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gliebe in view of Gallagher 9163517.
Regarding Claim 13, Gliebe teaches all the limitations of the claimed invention as discussed above. 
Gliebe further teaches the plurality of fan blades comprise a main body portion and a leading edge portion (Fig 4 below).

    PNG
    media_image4.png
    471
    1344
    media_image4.png
    Greyscale

Gliebe does not teach the main body portion is formed at least partly from a composite material. 
However, Gallagher teaches fan blades (of 42) for a turbofan engine ([0053]; Fig 1) may be manufactured of a metal alloy, optionally an aluminium-lithium alloy or a composite material (Col.6 ll.12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the composite or metal material of Gallagher’s fan blades for the fan blades of Gliebe, because Gallagher teaches metal alloys and composite materials as substitutionally equivalent materials for fan blades and because it has been held (MPEP 2144.07) that the selection of a known material, i.e. metal alloy of Gallagher, based on its suitability for its intended use, i.e. for fan blades of a geared turbofan engine such as in Gliebe as taught by Gallagher, was an obvious extension of prior art teachings, in order to provide sufficient strength to the blades.
Regarding Claim 14, Gliebe teaches all the limitations of the claimed invention as discussed above. Gliebe does not teach the plurality of fan blades are formed at least partly from a composite material.
However, Gallagher teaches fan blades (of 42) for a turbofan engine ([0053]; Fig 1) may be manufactured of a metal alloy, optionally an aluminium-lithium alloy or a composite material (Col.6 ll.12-15).

Regarding Claim 16, Gliebe teaches all the limitations of the claimed invention as discussed above. Gliebe does not teach the plurality of fan blades are formed at least partly from a metal or metal alloy.  
However, Gallagher teaches fan blades (of 42) for a turbofan engine ([0053]; Fig 1) may be manufactured of a metal alloy, optionally an aluminium-lithium alloy or a composite material (Col.6 ll.12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the metal alloy fan material of Gallagher’s fan blades for the fan blades of Gliebe, because Gallagher teaches metal alloys and composite materials as substitutionally equivalent materials for fan blades and because it has been held (MPEP 2144.07) that the selection of a known material, i.e. metal alloy of Gallagher, based on its suitability for its intended use, i.e. for fan blades of a geared turbofan engine such as in Gliebe, was an obvious extension of prior art teachings, in order to provide sufficient strength to the blades.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gliebe in view of Bomzer 20150240725.
Regarding Claim 18, Gliebe teaches all the limitations of the claimed invention as discussed above. Gliebe further teaches the gas turbine engine has a centre of gravity position measured relative to the fan (Fig 4 below; CG), and wherein a centre of gravity position ratio of: a centre of gravity position/the engine length may be defined (Fig 4 below; CGx). 

    PNG
    media_image5.png
    471
    1344
    media_image5.png
    Greyscale

Gliebe does not teach the centre of gravity position ratio is in the range from 0.43-0.6. 
However, Bomzer teaches an ideal centre of gravity position ratio being in the range of 0.45 to 0.6 (0.25-0.65 containing the claimed range; 1 - 0.75 = 0.25, 1 - 0.35 = 0.65; Fig 1, Table 1, [0056]).  Bomzer uses several strategies to achieve this including varying the weight, size, and density of various components (compressor, fan, gear ratio, casing, turbine, etc.; [0004, 0046], e.g., by material selection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the strategies of Bomzer to place the centre of gravity in the desirable positions taught by Bomzer for the gas turbine engine of Gliebe in order to increase propulsive efficiency and reduce mounting structure requirements (Bomzer, [0062]).
Regarding Claim 19, Gliebe in view of Bomzer teaches all the limitations of the claimed invention as discussed above. 
Gliebe in view of Bomzer also teaches the centre of gravity position ratio is in a range from 0.45 to 0.6. 
That is, as discussed above, Bomzer teaches an ideal centre of gravity position ratio being in the range of 0.45 to 0.6 (0.25-0.65 containing the claimed range; 1 - 0.75 = 0.25, 1 - 0.35 = 0.65; Fig 1, Table 1, [0056]).  Bomzer uses several strategies to achieve this including varying the weight, size, and density of various components (compressor, fan, gear ratio, casing, turbine, etc.; [0004, 0046], e.g., by material selection).
As discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the strategies of Bomzer to place the centre of gravity in 
Regarding Claim 20, Gliebe in view of Bomzer teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image5.png
    471
    1344
    media_image5.png
    Greyscale

Gliebe further teaches the centre of gravity position may be defined as the axial distance between an intersection of a leading edge of one of the plurality of fan blades and the hub, and the centre of gravity of the gas turbine engine (Fig 4 above).

Claim(s) 1, 8-14, and 18-23 is/are rejected under 35 U.S.C. 103 as unpatentable over Bomzer 20150240725, in view of Engine 4 in Fig 4 of Gliebe, and Haskins (et al., “New ERA Technologies”, Purdue College of Engineering, March 8, 2011).
Regarding Claim 1, Bomzer teaches a gas turbine engine (20) for an aircraft comprising: 

    PNG
    media_image6.png
    622
    840
    media_image6.png
    Greyscale

an engine core (Fig 1) having a core length (Fig 1 above) and comprising, in continuous downstream axial flow series, a compressor (24), a combustor (26), and a turbine (28); 
the turbine comprising a lowest pressure rotor stage (70), the turbine having a turbine diameter at the lowest pressure rotor stage (Fig 1 above; two times Turbine Radius, TR); 
a core shaft (50, 40) connecting the turbine to the compressor (Fig 1; 44, 46 or 52, 54); 
a fan (22) located upstream of the engine core (Fig 1), the fan comprising a plurality of fan blades (42) extending from a hub (Fig 1 with 72), the hub and fan blades together defining a fan face having a fan face area (Fig 1;                         
                            A
                            =
                            π
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                    ) and a fan tip radius (Fig 1 above, from centerline A to radially outermost extent of fan blade(s) 42); and 
a gearbox (48) that receives an input from the core shaft and outputs drive to the fan (Fig 1) so as to drive the fan at a lower rotational speed than the core shaft ([0031]), wherein: 
the gas turbine engine has an engine length (XL) and a gearbox location (Fig 1; GBx) relative to a forward region of the fan (66, Fig 1), 
wherein a gearbox location ratio of: 
                        
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            G
                                            B
                                        
                                    
                                
                                
                                    
                                        
                                            X
                                        
                                        
                                            L
                                        
                                    
                                
                            
                        
                    .
Bomzer further teaches a center of gravity location ratio (                        
                            1
                            -
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            C
                                            G
                                        
                                    
                                
                                
                                    
                                        
                                            X
                                        
                                        
                                            L
                                        
                                    
                                
                            
                        
                    ; when measured relative to the forward region of the fan) is in the range from 0.25-0.65 (Fig 1, Table 1; [0056]; 1 - 0.75 = 0.25, 1 - 0.35 = 0.65) and the gearbox being positioned more “forward in the engine 20 along with the fan section 22” (Fig 1; [0046-48]); “[s]tructures such as the fan section 22 and the geared architecture 48 along with the compressor section 24 and turbine section 28 combine to define not only the overall weight of the engine 20, but also the distribution of that weight that determines the location of the center of gravity 62” ([0046]); and engine lengths 236cm - 275cm (93in., 101.3in., and 108.6in.).
Bomzer does not teach the gearbox location ratio being in a range from 0.20-0.25; the fan tip radius being in a range from 155 cm to 200 cm, the engine length being in a range from 390 cm to 470 cm; and wherein an engine area ratio of: 
                
                    
                        
                            t
                            h
                            e
                             
                            f
                            a
                            n
                             
                            f
                            a
                            c
                            e
                             
                            a
                            r
                            e
                            a
                        
                        
                            t
                            h
                            e
                             
                            t
                            u
                            r
                            b
                            i
                            n
                            e
                             
                            d
                            i
                            a
                            m
                            e
                            t
                            e
                            r
                            ×
                            t
                            h
                            e
                             
                            c
                            o
                            r
                            e
                             
                            l
                            e
                            n
                            g
                            t
                            h
                        
                    
                
            
is in the range from 1.7 to 3.
However, MPEP2144.05(I) teaches “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” and “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. In this case, the prior art range (Bomzer) of gearbox location ratio (as defined by Applicant) is somewhere between 0 and 0.65 (forward of the center of gravity and along with the fan), with a specific example of 0 to 0.25 (as discussed above, 1 - 0.75 = 0.25; see [0056]), which overlaps with the claimed range. 
Further, Bomzer recognized the gearbox location ratio as a result-effective variable, i.e., a variable which achieves a recognized result as discussed above, i.e., the center of gravity location depending on the location of the gearbox relative to the engine length, such that the determination of the optimum or workable ranges of said variable, in this case 0.2-0.25, may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). Where the general conditions of a claim are disclosed in the prior art, as mapped to Bomzer above, it has been held that the discovery of optimum or workable ranges by experimentation requiring only routine skill in the art, 
Bomzer does not teach the fan tip radius being in a range from 155 cm to 200 cm, the engine length being in a range from 390 cm to 470 cm; and wherein an engine area ratio of: 
                
                    
                        
                            t
                            h
                            e
                             
                            f
                            a
                            n
                             
                            f
                            a
                            c
                            e
                             
                            a
                            r
                            e
                            a
                        
                        
                            t
                            h
                            e
                             
                            t
                            u
                            r
                            b
                            i
                            n
                            e
                             
                            d
                            i
                            a
                            m
                            e
                            t
                            e
                            r
                            ×
                            t
                            h
                            e
                             
                            c
                            o
                            r
                            e
                             
                            l
                            e
                            n
                            g
                            t
                            h
                        
                    
                
            
is in the range from 1.7 to 3.
However, the combination of Bomzer in view of Gliebe and Haskins is discussed below to address these limitations.
Gliebe teaches various embodiments of gas turbine engines including a gas turbine engine (Engine 4; Fig 4) for an aircraft (Abstract, Para.1) comprising: 

    PNG
    media_image1.png
    471
    1344
    media_image1.png
    Greyscale

an engine core having a core length (Fig 4 below) and comprising, in continuous downstream axial flow series (Fig 4), a compressor, a combustor, and a turbine (Fig 4 above); 

    PNG
    media_image7.png
    471
    1344
    media_image7.png
    Greyscale

the turbine comprising a lowest pressure rotor stage (Fig 4 above), the turbine having a turbine diameter at the lowest pressure rotor stage (Fig 4 above; two times Turbine Radius, TR);
a core shaft (required to mount rotors) connecting the turbine to the compressor (Fig 4 below); 
a fan located upstream of the engine core, the fan comprising a plurality of fan blades extending from a hub (Fig 4 above), the hub and fan blades together defining a fan face having a fan face area (                        
                            A
                            =
                            π
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                    ) and a fan tip radius (Fig 4 above); and 
a gearbox that receives an input from the core shaft and outputs drive to the fan (Fig 4 above) so as to drive the fan at a lower rotational speed than the core shaft (p.8 para.3), wherein: 
the gas turbine engine has an engine length (Fig 4 above) and a gearbox location (GBx) relative to a forward region of the fan (Fig 4 above), wherein a gearbox location ratio of: 
gearbox location /engine length is                         
                            ≈
                            
                                
                                    32
                                
                                
                                    121
                                
                            
                            ≈
                        
                     0.29 according to Fig 4 above); 
a fan tip radius is in a range from 155cm to 200cm (65in.                         
                            ≈
                        
                     165cm; Fig 4 above), 
the engine length is about (121in                         
                            ≈
                        
                    ) 307cm, 
a core length of 93 in. (Fig 4 above)
a fan face area of (                        
                            π
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                            →
                            π
                            
                                
                                    65
                                
                                
                                    2
                                
                            
                            =
                        
                    ) 13273 in., and 
a turbine diameter of 52 in. (Fig 4 above); 
such that an engine area ratio is                         
                            
                                
                                    13273
                                
                                
                                    52
                                    *
                                    93
                                
                            
                            ≈
                            2.7
                        
                     (which falls in the claimed range of 1.7-3).
Gliebe further teaches a thrust level of about 61500lbs for Engine 4 (Table 1).
Additionally, Haskins teaches on p.41 charts, that the gas turbine engine length (y in top chart) was a function of the engine dry thrust (x in top chart), i.e., without afterburners, per the equation: 


    PNG
    media_image8.png
    403
    612
    media_image8.png
    Greyscale

Thus, Haskins teaches that engine length was result-effective variables, i.e., variables which achieve recognized results, in the prior art, in this case the dry thrust of the engine depending on engine length and fan diameter, such that the determination of the optimum or workable ranges of said variable, in this case engine length from 390-470cm, may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). 
Where the general conditions of a claim are disclosed in the prior art: 
Bomzer teaching all the structural features as mapped above including a gearbox location ratio within the claimed range of 0.2-0.25; and
Gliebe teaching similar structural features as mapped above including a gearbox location ratio of 0.29 (near the claimed range), a fan tip radius of 165cm (in the claimed range of 155cm to 200cm), an engine length of 307cm, and an engine area ratio of 2.7 (which falls in the claimed range of 1.7-3); 
it has been held that the discovery of optimum or workable ranges by experimentation requiring only routine skill in the art, in this case the ability to increase engine length (e.g., increasing compressor and/or turbine stage count), would have been an obvious extension of prior art teachings, in order to increase dry thrust 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fan diameter and longer engine length of Gliebe with the turbofan gearbox location arrangement of Bomzer because, as discussed above, MPEP2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. In this case, fan radius prior art range (Gliebe fan diameter at 165cm) falls within the claimed range (fan diameter 155-200cm), while still maintaining the desired center of gravity location for increased propulsive efficiency and reduced mounting structure requirements (Bomzer, [0062]). Further, the engine length prior art range (Gliebe engine length at 307cm) is near the claimed range (390-470cm) and is motivated/encouraged to increase toward the claimed range in order to achieve higher thrust values as taught by Haskins (e.g., on the order of 80000-100000lbf, p.41) while still maintaining a desired center of gravity location for increased propulsive efficiency and reduced mounting structure requirements (Bomzer, [0062]).
Regarding Claim 8, Bomzer in view of Gliebe and Haskins teaches all the limitations of the claimed invention as discussed above. Bomzer further teaches the engine length defined as an axial distance between the forward region of the fan and a rearward region of the turbine (Fig 1 above).  
Regarding Claim 9, Bomzer in view of Gliebe and Haskins teaches all the limitations of the claimed invention as discussed above. Bomzer further teaches the turbine comprises a lowest pressure turbine stage having a row of rotor blades, and the engine length is defined as the axial distance between an intersection of a leading edge of one of the plurality of fan blades and the hub; and a mean radius point of a trailing edge of one of the rotor blades of the lowest pressure turbine stage of the turbine (Fig 1 above).  
Regarding Claim 10, Bomzer in view of Gliebe and Haskins teaches all the limitations of the claimed invention as discussed above. Bomzer further teaches the turbine is a lowest pressure turbine stage of a plurality of turbine stages provided in the core (Fig 1 above).  
Regarding Claim 11, Bomzer in view of Gliebe and Haskins teaches all the limitations of the claimed invention as discussed above. Bomzer further teaches the gearbox location is defined as the axial distance between: an intersection of a leading edge of one of the plurality of fan blades and the hub; and a 
Regarding Claim 12, Bomzer in view of Gliebe and Haskins teaches all the limitations of the claimed invention as discussed above. Bomzer further teaches the gearbox is an epicyclic gearbox ([0036]) comprising a ring gear (by definition), and wherein the gearbox location is measured as the axial distance between: an intersection of a leading edge of one of the plurality of fan blades and the hub; and a centre plane of the ring gear, the centre plane intersecting an axial centre point of the ring gear (the epicyclic gearbox requiring a ring gear by definition, comprises a centre plane to which a gearbox length can be defined as in Fig 1 above).
Regarding Claim 13, Bomzer in view of Gliebe and Haskins teaches all the limitations of the claimed invention as discussed above. Bomzer further teaches the plurality of fan blades comprise a main body portion and a leading edge portion (Fig 1 below); and 

    PNG
    media_image9.png
    593
    757
    media_image9.png
    Greyscale

the main body portion is formed at least partly from a composite material ([0052]).
Claim 14, Bomzer in view of Gliebe and Haskins teaches all the limitations of the claimed invention as discussed above. Bomzer further teaches the plurality of fan blades are formed at least partly from a composite material ([0052]).
Regarding Claim 18, Bomzer in view of Gliebe and Haskins teaches all the limitations of the claimed invention as discussed above. Bomzer further teaches the gas turbine engine has a centre of gravity position measured relative to the fan (XL - XCG), and wherein a centre of gravity position ratio of: a centre of gravity position / the engine length is in a range from 0.43 to 0.6 (0.25-0.65 overlapping with the claimed range; 1 - 0.75 = 0.25, 1 - 0.35 = 0.65; Fig 1, Table 1, [0056]).  
Regarding Claim 19, Bomzer in view of Gliebe and Haskins teaches all the limitations of the claimed invention as discussed above. Bomzer further teaches the centre of gravity position ratio is in a range from 0.45 to 0.6 (0.25-0.65 overlapping with the claimed range; 1 - 0.75 = 0.25, 1 - 0.35 = 0.65; Fig 1, Table 1, [0056]).   
Regarding Claim 20, Bomzer in view of Gliebe and Haskins teaches all the limitations of the claimed invention as discussed above. Bomzer further teaches the centre of gravity position is defined as the axial distance between an intersection of a leading edge of one of the plurality of fan blades and the hub, and the centre of gravity of the gas turbine engine (by definition, XL - XCG, Fig 1).
Regarding Claims 21-23, Bomzer in view of Gliebe and Haskins teaches all the limitations of the claimed invention as discussed above. 
Bomzer in view of Gliebe and Haskins also teaches the engine area ratio being in the range from 2.1-2.7 (claim 23) and thus in the range from 1.9-3.0 (claim 21) and 2.0-3.0 (claim 22); that is Gliebe teaches the engine area ratio being 2.7 which falls in the claimed ranges. 
Further, as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fan diameter and longer engine length of Gliebe with the turbofan gearbox location arrangement of Bomzer because, MPEP2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. In this case, fan radius prior art range (Gliebe fan diameter at 165cm) falls within the claimed range (fan diameter 155-200cm), while still maintaining the desired center of gravity location for increased propulsive efficiency and reduced mounting structure requirements (Bomzer, [0062]). Further, .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bomzer in view of Gliebe and Haskins, and further in view of Gallagher 9163517.
Regarding Claim 16, Bomzer in view of Gliebe and Haskins teaches all the limitations of the claimed invention as discussed above. Bomzer further teaches the plurality of fan blades are formed at least partly from a composite material ([0052]).
Bomzer in view of Gliebe and Haskins does not teach the plurality of fan blades are formed at least partly from a metal or metal alloy.  
However, Gallagher teaches fan blades (of 42) for a turbofan engine ([0053]; Fig 1) may be manufactured of a metal alloy, optionally an aluminium-lithium alloy or a composite material (Col.6 ll.12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the metal alloy fan material of Gallagher’s fan blades for the fan blades of Bomzer in view of Gliebe and Haskins, because Gallagher teaches metal alloys and composite materials as substitutionally equivalent materials for fan blades and because it has been held (MPEP 2144.07) that the selection of a known material, i.e. metal alloy of Gallagher, based on its suitability for its intended use, i.e. for fan blades of a geared turbofan engine such as in Bomzer in view of Gliebe and Haskins as taught by Gallagher, was an obvious extension of prior art teachings, in order to provide sufficient strength to the blades.

Response to Arguments
Applicants arguments filed 16 December 2020 have been carefully considered but are not persuasive or are moot because the arguments do not apply to the new combination of references being 
In summary, Applicant asserts that the prior art does not teach the amended limitations. 
However, as discussed above, Gliebe and/or Goulos teach the amended claims under various embodiments and combinations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        

/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741